Exhibit 10.1
AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
     This Amendment No. 2 to Employment Agreement (the “Amendment”) by and
between The Meridian Resource Corporation, a Texas corporation (the “Company”),
and Paul D. Ching (the “Executive”) is made and entered into February 22, 2010,
but effective as of December 31, 2009.
RECITALS
     WHEREAS, the Executive is employed by the Company in the capacity of
President and Chief Executive Officer under an Employment Agreement, dated
effective as of December 30, 2008, as amended by the Amendment to Employment
Agreement, dated June 4, 2009 (as so amended, the “Employment Agreement”); and
     WHEREAS, the Executive and the Company wish to amend the Employment
Agreement in accordance with the provisions of this Amendment.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties hereto hereby
agree as follows:
     1. Section 1.3 of the Employment Agreement. Section 1.3 of the Employment
Agreement is hereby amended and restated to provide as follows:
     “1.3 TERM. This Agreement shall become effective as of December 30, 2008
(the “Effective Date”) and shall continue in force and effect until March 31,
2010 unless sooner terminated as provided in Section 2.1 hereof. This Agreement
may only be renewed or extended by written agreement executed by the Company and
the Executive pursuant to mutually acceptable terms and conditions.”
     2. Other Terms of the Employment Agreement. Except as otherwise provided in
this Amendment, all other terms of the Employment Agreement shall remain in full
force and effect. All references in the Agreement to “this Agreement” shall be
read as references to the Employment Agreement, as amended by this Amendment,
but references to the date of the Employment Agreement shall remain references
to December 30, 2008.
     3. Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument. Each counterpart may consist of a number of copies hereof each
signed by less than all, but together signed by all of the parties hereto.
     4 Choice of Law. The parties intend that the laws of the State of Texas
shall govern the validity of this Amendment, the construction of its terms and
the interpretation of the rights and duties of the parties hereto, without
regard to conflict of laws provisions.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment on
February 22, 2010, effective as of December 31, 2009.

            The Meridian Resource Corporation
      By:   /s/ Lloyd DeLano         Name:   Lloyd DeLano        Title:   Senior
Vice President        Executive
      /s/ Paul D. Ching       Paul D. Ching           

2